Citation Nr: 0803423	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-41 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES
1. Entitlement to an initial rating in excess of 10 percent 
for residuals of thoracic spine fracture (T12). 
2. Entitlement to an initial compensable rating for chin 
laceration residual scar.
3. Entitlement to an effective date earlier than July 28, 
2003 for the grant of service connection for residuals of 
thoracic spine fracture (T12). 
4. Entitlement to an effective date earlier than July 28, 
2003 for the grant of service connection for chin laceration 
residual scar. 
5. Entitlement to service connection for broken teeth, upper 
denture. 

REPRESENTATION
Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD
L. Crohe, Associate Counsel
INTRODUCTION
The appellant is a veteran who served on active duty from 
April 1967 to August 1967 with prior service in the Army 
National Guard.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a April 2004 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
residuals of thoracic spine 12 fracture and residuals of a 
lacerated chin, and assigned a 10 percent and 0 percent 
rating, respectively, effective July 28, 2003.  The decision 
also denied service connection for upper denture broken 
teeth.  In his November 2005 notice of disagreement (NOD) and 
December 2005 Form 9, the veteran appealed the ratings and 
effective dates assigned for residuals of thoracic spine 
fracture (T12) and chin laceration residual scar, as well as 
the denial of service connection for a dental condition. 

FINDINGS OF FACT
1.  Under the old schedule for rating spine disabilities, the 
medical evidence of record tends to show that modest wedging 
at dorsal 12 vertebral body from the service- connected 
compression fracture at T 12; the medical evidence further 
shows that the veteran's thoracic disability is not 
manifested by ankylosis, or intervertebral disc syndrome, or 
severe strain with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.
2.  Under the amended schedule for rating spine disabilities, 
the medical evidence of record shows that the veteran's 
service-connected thoracic disability is not primarily 
productive of forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine, and no neurologic manifestations have 
been objectively demonstrated and clinically associated with 
the thoracic spine disability. 
3.  The veteran's chin laceration residual scar does not 
exhibit a single characteristic of disfigurement, does not 
cause any limitation of function, and is not painful or 
unstable.
4.  The veteran filed his initial claim for service 
connection for residuals of thoracic spine fracture (T12) on 
July 28, 2003 
5.  The veteran filed his initial claim for service 
connection for chin laceration residual scar on July 18, 
2003. 
6.  The veteran does not have a dental condition that is 
shown to be the result of a combat wound or other injury 
sustained in service.

CONCLUSIONS OF LAW
1.  The criteria for an increased rating of 20 percent, and 
not higher, for service-connected residuals of thoracic spine 
fracture (T12) have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5285 (2003); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.40-4.46, 4.59 (2007). 
2.  A compensable rating is not warranted for the veteran's 
chin laceration residual scar. 38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Code (Code) 7800 
(2007).
3.  An effective date earlier than July 28, 2003 is not 
warranted for the award of service connection for residuals 
of thoracic spine fracture (T 12). 38 U.S.C.A. §§ 5101, 5110, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.400 (2007).
4.  An effective date earlier than July 28, 2003 is not 
warranted for the award of service connection for chin 
laceration residual scar. 38 U.S.C.A. §§ 5101, 5110, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400 (2007).
5.  Entitlement to service connection for a dental condition 
for compensation purposes is not warranted. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.381 (2007)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Preliminary Matters
The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim. 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
As the rating decision on appeal granted service connection 
and an effective date for the award, statutory notice had 
served its purpose, and its application was no longer 
required. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A November 2005 statement of the case (SOC) provided 
notice on the "downstream" issue of effective dates of 
awards; June 2006 supplemental SOC readjudicated the matter 
after the veteran and his representative responded and 
further development was completed. 38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). Neither 
the veteran nor his representative has alleged that notice in 
this case was less than adequate.
For the reasons stated below, the Board finds that the 
veteran is not entitled to compensation for his dental 
condition as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 
2004), VA's Office of General Counsel held that the VCAA does 
not require either notice or assistance when the claim cannot 
be substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive. See Mason v. Principi, 16 
Vet. App. 129, 132 (2002). (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
a benefit could not possibly have been awarded as a matter of 
law.).  Accordingly, no further discussion of the VCAA is 
warranted with respect to the issue of service connection for 
a dental condition for compensation purposes.
The veteran's pertinent treatment records have been secured. 
He has not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

II. Factual Background
The service medical records (SMR's) included an October 1965 
Army National Guard enlistment examination that showed that 
the veteran's teeth numbered 1 through 16 were missing.  A 
February 1967 active duty examination noted that the veteran 
had a full upper plate and the report of medical history 
indicated that the veteran had severe tooth or gum trouble 
and a report of "bad teeth" was noted in the summary 
section.  An April 1967 treatment record showed that teeth 
numbered 3, 9, 10 and 14 were replaced by an upper flipper.  
The July 1967 separation report of medical history indicated 
that the veteran had severe tooth or gum trouble. 
Treatment records from Bonham VA Medical Center from 2003 to 
2005 are negative for complaints or treatment regarding the 
veteran's residuals of thoracic spine fracture, chin 
laceration residual scar, or broken teeth. 
On January 2004 VA examination report, it was noted that 
while the veteran was on active duty (for training); he was 
involved in an accident injuring his back. He also sustained 
a laceration of the chin.  On examination, he could flex 
forward 70 degrees, side tilt 15 degrees in either direction, 
and extend only 10 degrees.  Knee and ankle jerks were 2+ and 
symmetrical.  He could heel walk and toe walk.  Pedal pulses 
were present.  Straight leg rising went to 70 degrees 
bilaterally and did not seem to be painful.  An evaluation of 
the veteran's chin showed that the scar gradually became 
difficult to see, it was noted to probably be in the crease 
just below his chin.  The veteran indicated that he felt that 
it was somewhat deforming when he was young, but he paid less 
and less attention to it as he matured.  The scar was not 
attached to deeper structures or tender, and he described it 
as not causing him any problems.  Basically, it fitted into 
one of his wrinkles and was not notable.  The diagnosis was 
remote mild compression fracture of dorsal 12.  The ranges of 
motion numerated above for the back mobility was a 
measurement of combined thoracic and lumbar movement.  
Thoracic films showed small osteophytes. Lumbar films showed 
degenerative joint disease at L3-4 with scattered 
osteoarthritic changes in the joint facets.  There was a 
modest wedging of dorsal 12 vertebral body and there was a 
mild compression fracture.  The examiner opined that the low 
back and thoracic pain problems were due almost entirely to 
his degenerative joint problems. 
On the March 2006 VA examination report, it was noted that 
the claims file was reviewed.  The veteran's active duty for 
training injury was again summarized. It was noted that the 
veteran injured his spine and was found to have a mild 
compression of thoracic 12.  The veteran currently worked as 
a motor mechanics teacher in high school.  He had no 
incapacitating episodes.  He had definite weakness that was 
affected by his posture and when he stood for a great deal of 
time or had to bend forward a lot he started getting weakness 
in the thoracic spine.  The motion that he had in the spine 
was 0.  The examiner could not identify any back bending or 
forward bending.  Keeping his pelvis firm, the veteran could 
shoulder twist barely 8 degrees on the right and left.  He 
had no pain when he twisted his shoulder to the left, but had 
mild flank pain when he twisted his shoulder to the right.  
Side bending barely was 5 degrees on the right and 5 degrees 
on the left with no pain.  When he tried to bend forward and 
backward 15 times he could not make it.  After 8 efforts he 
was fatigued.  There was very little motion in the thoracic 
spine.  The bending was mostly at the hips.  For that reason, 
much range of motion was not reported and any changes when he 
tried to do maneuvers repetitively were not reported.  The 
spine was examined grossly with a precision hammer and it was 
found that in two locations, thoracic 6 and thoracic 12, he 
had pretty well localized tenderness to mild percussion.  He 
had very little motion in the spine probably due to 
degenerative joint disease and spondylolysis. 
It was noted that January 2004 x-rays did not report any 
wedging or compression that would identify the site of the 
previous compression fracture.  Imaging studies were pending.  
The impression was status post compression fracture of 
thoracic 12 vertebra, apparently resolved.  High grade 
stiffness and virtual elimination of motion in the thoracic 
spine was noted.  Localized area of pain and localized area 
of tenderness on percussion of the thoracic spine or at 
thoracic 6 and thoracic 12.  Spondylolysis with degenerative 
joint disease multi-level thoracic spine was noted.  After 
examining the veteran spot films at T 5 and T 12 an MRI of 
the entire thoracic spine was requested.  It was then noted 
that no disability was found.  Instead, he had some fatigue 
and repetitive motion caused some increase in his pain and 
fatigue.  However, he had so little motion in the thoracic 
spine that the examiner did not try to calibrate any changes 
following repetitive motions of the trunk. It was also noted 
that the veteran did not use any assistive devices.  There 
was objective evidence of tenderness and weakness at the mid 
and low thoracic spine levels.  He did not have any recent 
flare-ups.  Neurologic findings were noncontributory.  There 
were no incapacitating episodes in the past 12 months.  A 
March 2006 MRI revealed, among other things, chronic 
appearing T 12 anterior compression deformity with no visible 
neural impingement; upper thoracic syringohydromyelia; and 
multilevel degenerative disc disease without thoracic central 
spinal canal stenosis or focal disc herniation. 
A March 2006 VA scar examination noted that underneath the 
veteran's chin, visible when the veteran hyperextended his 
neck and raised his chin, there was a transverse scar 
measuring 3 x 3.5 centimeters by 3 millimeters.  This was a 
simple laceration that was closed.  There were no current 
symptoms.  There was no tenderness, no adherence, normal 
texture, no ulceration or breakdown of the skin, no elevation 
or depression of the scar, no underlying tissue loss, no 
inflammation, edema, or keloid formation.  The color was 
slightly lighter than the adjoining skin.  There was no 
disfigurement and no limitation of function by the scar.  The 
veteran stated that the scar was not symptomatic and not 
troublesome to him at this time.  The impression was status 
post laceration of chin following closure and healing. 
At the time of the June 2006 VA examination, it was noted 
that the claims file was reviewed.  The veteran reported that 
he had no increased limitations with flare-ups or repetitive 
motion.  He had no surgery and no injections.  He did not use 
a brace or any assistive devices.  He worked for the last 22 
years as a school instructor in auto mechanics.  He did not 
miss work.  He had no incapacitating episodes during the last 
year.  He had no instability, no incoordination, no excess 
fatigability or lack of endurance.  He had some pain.  On 
examination, he walked straight.  He had no tenderness in 
palpation of the thoracic or lumbar spine.  There was no 
muscle spasm.  He could flex the lumbar spine to 70 degrees 
and then had pain.  He had no further flexion.  He could 
extend 20degrees with pain.  He had 35 degrees of right and 
left rotation without pain.  He could stand on his heels and 
toes to walk.  He had no reflexes in the knees or ankles.  He 
had good equal extensor hallucis longus strength bilaterally.  
He had negative straight leg signs bilaterally.  The pinprick 
was preserved in the thighs, legs, and feet.  There were no 
changes in his range of motion, pain level, fatigability, or 
endurance with repetitive motion.  After reviewing the March 
2006 and examination, the impression was old compression 
fracture of T12; thoracic syringomyelia; thoracic 
degenerative disc disease; and borderline spinal stenosis at 
L1-2. 
III. Criteria & Analysis
A. Increased Ratings
The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life. 
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.
The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period. Fenderson v. West, 12 Vet. App. 119 
(1999).
When, after careful consideration of all data, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102, 4.3.  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).
1. Residuals of T-12 Thoracic Spine Fracture
The veteran's service-connected compression fracture of T 12 
is currently assigned a 10 percent rating under Diagnostic 
Codes 5285-5291 of the old schedule for rating spine 
disabilities.  Under Diagnostic Code 5285, in the case of 
residuals of a vertebra fracture, a 100 percent evaluation is 
assigned where there is cord involvement, and the veteran is 
bedridden or he requires long leg braces. 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  Residuals of a fractured 
vertebra without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) warrant a 60 percent 
rating. Id.  Otherwise, residuals of a fractured vertebra 
should be rated in accordance with definite limited motion or 
muscle spasm, adding a separate 10 percent rating for 
demonstrable deformity of vertebral body. Id.  In addition, a 
"Note" under Diagnostic Code 5285 provides that under both 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment. Id.
Under Diagnostic Code 5291, a 10 percent rating is assigned 
for both moderate and severe limitation of motion of the 
thoracic spine. 38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2003).  A 10 percent rating is the maximum rating available 
under Diagnostic Code 5291.  As the veteran is currently in 
receipt of a 10 percent rating, he is not entitled to a 
higher rating under Diagnostic Code 5291.
X-rays taken in January 2004 revealed wedging of dorsal 12 
vertebral body and mild compression fracture and a March 2006 
MRI revealed chronic appearing T 12 anterior compression 
deformity with no visible neural impingement.  As such, the 
Board finds that the wedging at T12 constitutes a 
demonstrable deformity of the vertebral body.  Accordingly, 
the veteran is entitled to an additional 10 percent under 
Diagnostic Code 5285, which is to be added, not combined, 
with the veteran's rating for limited motion on account of 
his service-connected compression fracture of T 12.
The Board is required to consider other diagnostic codes of 
the old schedule to assess whether the veteran is entitled to 
a higher rating in excess of 20 percent [the added value 
under Diagnostic Code 5285] or a separate evaluation under 
any of them.
In regard to Diagnostic Code 5288 (ankylosis of the dorsal 
spine), the medical evidence shows that the veteran's 
residuals of thoracic spine fracture is not manifested by 
ankylosis. See 38 C.F.R. § 4.71a, Diagnostic Code 5288 
(2003); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (defining 
ankylosis as stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint).  While the March 2006 showed that the veteran had 
very little motion in the thoracic spine and high grade 
stiffness, tenderness, and weakness, ankylosis was not 
reported and the examiner specifically stated that the little 
motion in the veteran's spine was probably due to 
degenerative joint disease and spondylolysis.  Here, such 
disabilities are not service-connected and have not been 
associated with the veteran's residuals of thoracic spine 
fracture.  Furthermore, only three months later, a June 2006 
VA examination reported flexion to 70 degrees, extension to 
20 degrees, and 35 degrees of left and right rotation without 
pain. Again, although degenerative joint disease and 
multilevel degenerative disc disease were diagnosed, the 
medical evidence did not indicate that the veteran had 
intervertebral disc syndrome in association with the 
compression fracture at T 12.  There was no evidence that any 
neurological deficit has been clinically identified and 
associated with the compression fracture.  The March 2006 VA 
examination noted that neurologic findings were 
noncontributory.  Therefore, an evaluation under Diagnostic 
Code 5293 (intervertebral disc syndrome) is precluded. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 
As for Diagnostic Code 5295, the medical evidence shows that 
the veteran's service-connected thoracic disability is not 
primarily productive of severe strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion, which is 
the criteria associated with a 40 percent rating under 
Diagnostic Code 5295. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).
Thus, the Board finds that the veteran is only entitled to an 
additional 10 percent under Diagnostic Code 5285 of the old 
schedule for rating spine disabilities, for a demonstrable 
deformity of the vertebral body at T 12.
The Board now considers the veteran's service-connected 
thoracic spine disability under the schedule for rating spine 
disabilities as amended in August 2003, effective September 
26, 2003.  Under the amended schedule, any associated 
objective neurologic abnormalities, including, but not 
limited to bowel or bladder impairment are to be evaluated 
separately under an appropriate diagnostic code. 38 C.F.R. 
§ 4.71a, General Rating Formula, Note 1 (2007).  
Intervertebral disc syndrome is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.
Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 38 C.F.R. § 4.71a (2007).  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. Id.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. Id.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine. Id.  
A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine. Id.
Under the amended schedule, the range of motion of the 
thoracic and lumbar spine is considered as one segment.  As 
discussed above, only orthopedic manifestations are 
associated with the veteran's service-connected thoracic 
disability.  As for whether the veteran would be entitled to 
a rating in excess of 20 percent under the amended schedule, 
the medical evidence does not show that the veteran's 
thoracic spine disability is primarily productive of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  As 
noted above, although the March 2006 VA examination reports 
little motion in the thoracic spine, the examiner attributes 
this to nonservice-connected disorders (degenerative joint 
disease and spondylolysis).  The veteran did not have any 
flare-ups or incapacitating episodes in the past 12 months 
and he has not used any assistive devices.  The Board notes 
that only three months later on June 2006 VA examination, the 
veteran could forward flex to 70 degrees, extend to 20 
degrees with pain, and rotate to the right and left to 
35 degrees without pain.  Also, previously, on January 2004 
VA examination, the veteran could flex to 70 degrees.  As the 
overall disability picture more accurately reflects that the 
veteran's forward flexion is to 70 degrees, the Board finds 
that the veteran's residuals of a thoracic spine fracture (T 
12) has not been objectively demonstrated as being primarily 
productive of forward flexion of the thoracolumbar spine to 
30 degrees or less.  As the veteran also does not have 
ankylosis of the entire thoracolumbar spine, or a disability 
akin to an individual with ankylosis of the entire 
thoracolumbar spine, the veteran's thoracic spine disability 
does not more nearly approximate the criteria associated with 
the next higher rating of 40 percent under the amended 
schedule for rating spine disabilities.  Lastly, the veteran 
is not entitled to an evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
or consideration of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(incomplete paralysis of the sciatic nerve), where no 
neurologic manifestations have been objectively demonstrated 
and clinically associated with his service-connected thoracic 
spine disability.
The Board concludes that evaluation of the veteran's thoracic 
spine disability under the old schedule would be more to his 
advantage and warrants a higher rating.  Accordingly, a 
higher rating of 20 percent is appropriate only under the old 
schedule throughout the appeal period.  Staged ratings are 
not warranted. 
2. Chin Laceration Residual Scar
The chin scar is rated under Code 7800 (for disfigurement of 
the head, face, or neck). Under this Code an 80 percent 
rating is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent rating is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrant a 30 percent rating.  
One characteristic of disfigurement warrants a 10 percent 
rating.
Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are: a 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.).  Under 
note (3) the adjudicator is required to take into 
consideration unretouched color photographs when evaluating 
scars under these criteria. 38 C.F.R. § 4.118, Code 7800 
(2007).
In applying the regulatory criteria to the veteran's claim, 
the Board finds that the veteran does not have even a single 
characteristic of disfigurement resulting from the chin scar.  
The scar does not exceed 5 inches in length, or one- quarter 
of an inch (0.6 cm) in width.  It is not adherent to 
underlying tissue, or hyper- or hypopigmented in an area 
exceeding six square inches.  It does not have abnormal skin 
texture in an area exceeding six square inches; nor does it 
have indurated and inflexible skin in an area exceeding six 
square inches.  In fact, in March 2006, the VA examiner 
described the scar as visible only when the veteran 
hyperextended his neck and raised his chin well. 
The Board has considered whether a compensable rating might 
be warranted under alternate rating criteria.  However, as 
the chin scar is not shown to be unstable or painful, or to 
limit any function, a compensable rating under the alternate 
criteria of Codes 7803, 7804, 7805 is not warranted. 38 
C.F.R. § 4.118.  On March 2006 VA examination, the veteran 
himself reported the scar as not symptomatic and not 
troublesome to him.  As no potentially applicable criteria 
for a compensable rating for the veteran's chin scar were met 
or approximated at any time during the appeal period, a 
compensable rating for this disability was not warranted for 
any period of time during the appeal period. See Fenderson, 
supra.
There is a preponderance of the evidence against the 
veteran's claim for a compensable rating for his forehead 
scar.  Accordingly, the claim must be denied.
B. Earlier Effective Dates
The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.
A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit. 38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).
The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  An informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a). 
VA Form 21-526 from the veteran indicating that he desired to 
file a claim for service connection for residuals of a 
thoracic spine fracture and a lacerated chin was received on 
July 28, 2003.  The RO considered this correspondence a 
formal claim and, ultimately, granted service connection for 
residuals of a thoracic spine fracture and chin laceration 
effective from the date of receipt of the claim.  It is not 
in dispute that the communication from the veteran seeking 
service connection for his residuals of a thoracic spine 
fracture and chin laceration was received on July 28, 2003.  
Under the controlling law and regulations (outlined above), 
the award of compensation based on an original claim may be 
no earlier than that date.  Thus, as a matter of law, the 
appeal seeking an effective date prior to July 28, 2003 for 
the grant of service connection for residuals of a thoracic 
spine fracture and chin laceration must be denied. Sabonis v. 
Brown, 6 Vet. App. 426 (1994).
The Board notes that the veteran injured his thoracic spine 
and chin and service and has had residuals since his in 
service injury, well before July 28, 2003.  However, the only 
question before the Board at this time is whether there was 
any communication prior to July 28, 2003 that could be 
construed as a claim seeking service connection for residuals 
of a thoracic spine fracture and chin laceration.  There is 
nothing in the claims file received prior to July 28, 2003, 
which may be construed as a formal or informal claim seeking 
service connection for residuals of thoracic spine fracture 
and chin laceration.  Indeed, the veteran does not allege 
that he submitted an earlier application for the claim.  
Consequently, there is no basis under law for granting an 
earlier effective date.


C. Dental Condition
The Board notes that February 1967 active duty examination 
showed that the veteran had a full upper plate while the 
report of medical history indicated that the veteran had 
severe tooth or gum trouble and bad teeth was noted in the 
summary section.  An April 1967 treatment record showed that 
teeth numbered 3, 9, 10 and 14 were replaced by an upper 
flipper. July 1967 separation report of medical history 
indicated that the veteran had severe tooth or gum trouble. 
With respect to the issue of service connection for a dental 
condition for purposes of compensation, under 38 C.F.R. § 
3.381, certain dental conditions, including periodontal 
disease, treatable carious teeth, and replaceable missing 
teeth (i.e. with a bridge or denture), may be service 
connected solely for the purpose of determining entitlement 
to VA dental examination or outpatient dental treatment.  As 
noted, however, the issue of service connection solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment is not before the 
Board.
Under 38 C.F.R. § 4.150, missing teeth can be service 
connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity. 38 
C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under section 
4.150 apply only to bone loss through trauma or disease such 
as osteomyelitis and not to the loss of the alveolar process 
as a result of periodontal disease since such loss is not 
considered disabling.  In this case, there is no evidence 
that the veteran suffered any dental problems due to trauma 
or diseases such as osteomyelitis.  VA's General Counsel has 
held that dental treatment of teeth during service did not 
constitute dental trauma. VAOPGPREC 5- 97.
The regulations listed above specifically prohibit service 
connection for purposes of compensation where the disability 
involves replaceable missing teeth (which preceded service 
anyway), periodontal disease, and treatable carious teeth. 
There is no evidence of any in-service injury.  With no 
evidence of any trauma, the veteran's in-service dental 
treatment (teeth numbered 3, 9, 10, and 14 replaced by an 
upper flipper) has not resulted in a disability for which 
service connection is warranted.  In view of the foregoing, 
the veteran has not presented a legal claim for a VA benefit. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As he has not done 
so, his appeal must be denied. Under the circumstances, 
service connection for compensation purposes is not 
warranted.  The Board notes that when the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the provisions of the VCAAA are not applicable.

ORDER
An increased rating of 20 percent for service-connected 
residuals of thoracic spine fracture (T 12) is granted, 
subject to the law and regulations controlling the award of 
monetary benefits.
An initial compensable rating for chin laceration residual 
scar is denied.
An effective date earlier than July 28, 2003 for the grant of 
service connection for residuals of thoracic spine fracture 
(T 12) is denied. 
An effective date earlier than July 28, 2003 for the grant of 
service connection for chin laceration residual scar is 
denied. 
Service connection for broken teeth, upper denture is denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


